 Fill in this information to identify your case:

 Debtor 1                   Paul Mich Jr Magloire
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Aubrey Lynn Arrowwood
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

 Case number           2:18-bk-15565
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              64,529.11

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              64,529.11

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              51,317.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             179,350.82


                                                                                                                                     Your total liabilities $               230,667.82


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                2,825.77

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                4,876.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

              Case 2:18-bk-15565-BKM                                 Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                       Desc
                                                                     Main Document    Page 1 of 72
 Debtor 1      Paul Mich Jr Magloire
 Debtor 2      Aubrey Lynn Arrowwood                                                      Case number (if known) 2:18-bk-15565

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $       3,510.48


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                  0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            120,386.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            120,386.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                          Desc
                                                               Main Document    Page 2 of 72
 Fill in this information to identify your case and this filing:

 Debtor 1                   Paul Mich Jr Magloire
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Aubrey Lynn Arrowwood
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number           2:18-bk-15565                                                                                                            Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       BMW                                     Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      X5                                            Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2015                                          Debtor 2 only
                                                                                                                  Current value of the      Current value of the
           Approximate mileage:                   96K                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          - Kelley Blue Book Private Party
          Value in Good Condition                                    Check if this is community property                  $25,287.00                  $25,287.00
                                                                     (see instructions)



  3.2      Make:       BMW                                     Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      328i                                          Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2014                                          Debtor 2 only
                                                                                                                  Current value of the      Current value of the
           Approximate mileage:                   76K                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          - Kelley Blue Book Private Party
          Value in Good Condition                                    Check if this is community property                  $12,567.00                  $12,567.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

             Case 2:18-bk-15565-BKM                            Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                     Desc
                                                               Main Document    Page 3 of 72
 Debtor 1       Paul Mich Jr Magloire
 Debtor 2       Aubrey Lynn Arrowwood                                                                               Case number (if known)      2:18-bk-15565

 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>             $37,854.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                 Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Miscellaneous Household Goods & Furnishings                                                                                 $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Miscellaneous Small Consumer Electronics                                                                                      $100.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Miscellaneous Clothing                                                                                                      $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Miscellaneous Costume Jewelry                                                                                                   $50.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

Official Form 106A/B                                                   Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                             Desc
                                                               Main Document    Page 4 of 72
 Debtor 1         Paul Mich Jr Magloire
 Debtor 2         Aubrey Lynn Arrowwood                                                                                       Case number (if known)   2:18-bk-15565


                                            1 Dog                                                                                                                            $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $2,150.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Checking Account
                                              17.1.       (#3580)                                 Chase Bank                                                                 $4.11


                                                          Checking Account
                                              17.2.       (#9932)                                 Navy Federal Credit Union (Zero Balance)                                   $0.00


                                                          Savings Account
                                              17.3.       (#7653)                                 Navy Federal Credit Union (Zero Balance)                                   $5.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                    Desc
                                                                               Main Document    Page 5 of 72
 Debtor 1        Paul Mich Jr Magloire
 Debtor 2        Aubrey Lynn Arrowwood                                                                   Case number (if known)      2:18-bk-15565


                                                                         Morgan Stanley                                                                    $0.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      Public Utilities Deposits          Electric, Gas, Water                                                          $400.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         Approximately 99% of Potential 2018 Tax
                                                            refunds, including refundable tax
                                                            credits. (The value scheduled here is
                                                            an estimate based on past years and
                                                            current circumstances.)                           Federal and State                    $24,116.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..
Official Form 106A/B                                                 Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                  Desc
                                                               Main Document    Page 6 of 72
 Debtor 1        Paul Mich Jr Magloire
 Debtor 2        Aubrey Lynn Arrowwood                                                                                           Case number (if known)        2:18-bk-15565


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                 Surrender or refund
                                                                                                                                                                   value:

                                             Progressive (Auto Insurance)
                                             Mercy Care (Health Insurance)                                            N/A                                                            $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $24,525.11


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                                   Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                      Desc
                                                                     Main Document    Page 7 of 72
 Debtor 1         Paul Mich Jr Magloire
 Debtor 2         Aubrey Lynn Arrowwood                                                                                                 Case number (if known)   2:18-bk-15565

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                        $0.00
 56. Part 2: Total vehicles, line 5                                                                           $37,854.00
 57. Part 3: Total personal and household items, line 15                                                       $2,150.00
 58. Part 4: Total financial assets, line 36                                                                  $24,525.11
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $64,529.11              Copy personal property total            $64,529.11

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $64,529.11




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                                      Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                    Desc
                                                                        Main Document    Page 8 of 72
 Fill in this information to identify your case:

 Debtor 1                 Paul Mich Jr Magloire
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Aubrey Lynn Arrowwood
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:18-bk-15565
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2015 BMW X5 96K miles                                          $25,287.00                                  $6,000.00     Ariz. Rev. Stat. § 33-1125(8)
      - Kelley Blue Book Private Party
      Value in Good Condition                                                              100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      2014 BMW 328i 76K miles                                        $12,567.00                                  $6,000.00     Ariz. Rev. Stat. § 33-1125(8)
      - Kelley Blue Book Private Party
      Value in Good Condition                                                              100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                          any applicable statutory limit

      Miscellaneous Household Goods &                                 $1,000.00                                  $6,000.00     Ariz. Rev. Stat. § 33-1123
      Furnishings
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Miscellaneous Small Consumer                                        $100.00                                $6,000.00     Ariz. Rev. Stat. § 33-1123
      Electronics
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Miscellaneous Clothing                                          $1,000.00                                  $1,000.00     Ariz. Rev. Stat. § 33-1125(1)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              Case 2:18-bk-15565-BKM                           Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                      Desc
                                                               Main Document    Page 9 of 72
 Debtor 1    Paul Mich Jr Magloire
 Debtor 2    Aubrey Lynn Arrowwood                                                                       Case number (if known)     2:18-bk-15565
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     1 Dog                                                                  $0.00                                     100%        Ariz. Rev. Stat. § 33-1125(11)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account (#3580): Chase                                        $4.11                                  $600.00        Ariz. Rev. Stat. § 33-1126(A)(9)
     Bank
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Morgan Stanley                                                         $0.00                                     100%        11 U.S.C. § 522(b)(3)(C)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                         Desc
                                                               Main Document    Page 10 of 72
 Fill in this information to identify your case:

 Debtor 1                   Paul Mich Jr Magloire
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Aubrey Lynn Arrowwood
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:18-bk-15565
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Ally Financial                           Describe the property that secures the claim:                 $22,243.00               $12,567.00            $9,676.00
         Creditor's Name                          2014 BMW 328i 76K miles
                                                  - Kelley Blue Book Private Party
         Attn: Bankruptcy Dept                    Value in Good Condition
                                                  As of the date you file, the claim is: Check all that
         Po Box 380901                            apply.
         Bloomington, MN 55438                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Purchase Money Security
       community debt

                                 Opened
                                 06/17 Last
                                 Active
 Date debt was incurred          10/05/18                  Last 4 digits of account number        4319


         Flagship Credit
 2.2                                                                                                            $29,074.00               $25,287.00            $3,787.00
         Acceptance                               Describe the property that secures the claim:
         Creditor's Name                          2015 BMW X5 96K miles
                                                  - Kelley Blue Book Private Party
                                                  Value in Good Condition
                                                  As of the date you file, the claim is: Check all that
         Po Box 965                               apply.
         Chadds Ford, PA 19317                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

              Case 2:18-bk-15565-BKM                           Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                             Desc
                                                               Main Document    Page 11 of 72
 Debtor 1 Paul Mich Jr Magloire                                                                        Case number (if known)   2:18-bk-15565
              First Name                Middle Name                      Last Name
 Debtor 2 Aubrey Lynn Arrowwood
              First Name                Middle Name                      Last Name


    Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
    community debt

                              Opened
                              08/17 Last
 Date debt was incurred       Active 11/18                Last 4 digits of account number       1001



   Add the dollar value of your entries in Column A on this page. Write that number here:                             $51,317.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                            $51,317.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                        Desc
                                                               Main Document    Page 12 of 72
 Fill in this information to identify your case:

 Debtor 1                     Paul Mich Jr Magloire
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Aubrey Lynn Arrowwood
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number           2:18-bk-15565
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Arizona Department of Revenue                          Last 4 digits of account number                                  $0.00              $0.00                 $0.00
              Priority Creditor's Name
              c/o Tax, Bankruptcy, and                               When was the debt incurred?
              Collections
              2005 N. Central Ave., Ste. 100
              Phoenix, AZ 85004
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        For Notification Purposes Only




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              39506                                             Best Case Bankruptcy

              Case 2:18-bk-15565-BKM                           Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                    Desc
                                                               Main Document    Page 13 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                            Case number (if known)            2:18-bk-15565

 2.2        Internal Revenue Service                                 Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            Centralized Insolvency                                   When was the debt incurred?
            Operations
            PO Box 7346
            Philadelphia, PA 19101
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            For Notification Purposes Only

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Appalachian State University                               Last 4 digits of account number        4A4Q                                                        $1,358.00
            Nonpriority Creditor's Name
            Computer & Mgmt                                                                                   Opened 10/29/13 Last Active
            287 Rivers Street                                          When was the debt incurred?            5/03/18
            Boone, NC 28608
            Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent

                 Debtor 2 only                                             Unliquidated

                 Debtor 1 and Debtor 2 only                                Disputed
                                                                       Type of NONPRIORITY unsecured claim:
                 At least one of the debtors and another
                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify
                                                                                             Educational




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                       Desc
                                                               Main Document    Page 14 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.2      Banner Urgent Care Services                                Last 4 digits of account number       3720                                               $138.00
          Nonpriority Creditor's Name
          PO Box 2916                                                When was the debt incurred?
          Phoenix, AZ 85062-2916
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.3      Capital One                                                Last 4 digits of account number       7689                                             $1,102.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/15 Last Active
          Po Box 30285                                               When was the debt incurred?           12/18
          Salt Lake City, UT 84130
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4      Cash Time Title Loans, Inc.                                Last 4 digits of account number       041P                                               $300.00
          Nonpriority Creditor's Name
          PO Box 23153                                               When was the debt incurred?           08/04/2017
          Phoenix, AZ 85063
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Registration Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 15 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.5      CenturyLink                                                Last 4 digits of account number                                                          $175.00
          Nonpriority Creditor's Name
          PO Box 91155                                               When was the debt incurred?           2016
          Seattle, WA 98111-9255
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.6      Checkmate Express Corporation                              Last 4 digits of account number       1372                                               $300.00
          Nonpriority Creditor's Name
          PO Box 35220                                               When was the debt incurred?           07/10/2017
          Phoenix, AZ 85069
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Registration Loan


 4.7      Comenity Capital Bank | Ulta                               Last 4 digits of account number       1208                                             $1,318.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                                                      Opened 08/16 Last Active
          PO Box 182125                                              When was the debt incurred?           12/18
          Columbus, OH 43218-2125
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 16 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

          Comenity Capital Bank | Victorias
 4.8      Secret                                                     Last 4 digits of account number       2737                                               $798.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                                                      Opened 09/16 Last Active
          PO Box 182125                                              When was the debt incurred?           11/16/18
          Columbus, OH 43218-2125
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.9      Conn's HomePlus                                            Last 4 digits of account number       1630                                             $5,010.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 07/17 Last Active
          Po Box 2358                                                When was the debt incurred?           11/18
          Beaumont, TX 77704
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment Sales Contract


 4.1
 0        Cox Communications                                         Last 4 digits of account number       2189                                               $321.00
          Nonpriority Creditor's Name
          PO Box 78071                                               When was the debt incurred?           Opened 04/18
          Phoenix, AZ 85062
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 17 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.1
 1        Credit One Bank                                            Last 4 digits of account number       8965                                               $540.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/18 Last Active
          Po Box 98873                                               When was the debt incurred?           11/18
          Las Vegas, NV 89193
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 2        Credit One Bank                                            Last 4 digits of account number       9219                                               $364.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 06/17 Last Active
          Po Box 98873                                               When was the debt incurred?           12/18
          Las Vegas, NV 89193
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 3        David T. Bonfiglio, P.C.                                   Last 4 digits of account number       4001                                             $2,902.68
          Nonpriority Creditor's Name
          4356 North Civic Center Plaza                              When was the debt incurred?           2017 - 2018
          Scottsdale, AZ 85251
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Attorney's Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 18 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.1
 4        Dept of Ed | Navient                                       Last 4 digits of account number       0326                                           $25,492.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                                                                Opened 03/12 Last Active
          Po Box 9635                                                When was the debt incurred?           11/30/18
          Wilkes Barr, PA 18773
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.1
 5        Discover Financial                                         Last 4 digits of account number       9534                                               $323.00
          Nonpriority Creditor's Name
                                                                                                           Opened 09/17 Last Active
          Po Box 3025                                                When was the debt incurred?           12/18
          New Albany, OH 43054
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Line Secured


 4.1
 6        Easy Pay | Duvera Collections                              Last 4 digits of account number       A375                                               $881.00
          Nonpriority Creditor's Name
          Attention: Bankruptcy                                                                            Opened 9/05/17 Last Active
          Po Box 2549                                                When was the debt incurred?           4/13/18
          Carlsbad, CA 92018
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment Sales Contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 19 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.1
 7        FedLoan Servicing                                          Last 4 digits of account number       0015                                           $65,925.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 08/16 Last Active
          Po Box 69184                                               When was the debt incurred?           11/30/18
          Harrisburg, PA 17106
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.1
 8        First Convenience Bank                                     Last 4 digits of account number                                                          $200.00
          Nonpriority Creditor's Name
          Attention: Correspondence                                  When was the debt incurred?           04/2018
          PO Box 937
          Killeen, TX 76540-0937
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdrawn Account


 4.1
 9        First Premier Bank                                         Last 4 digits of account number       4169                                               $840.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/12 Last Active
          PO Box 2208                                                When was the debt incurred?           04/13
          Vacaville, CA 95696
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 20 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.2
 0        First Premier Bank                                         Last 4 digits of account number       4637                                               $753.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/18 Last Active
          PO Box 2208                                                When was the debt incurred?           12/18
          Vacaville, CA 95696
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 1        First Premier Bank                                         Last 4 digits of account number       7192                                               $470.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 08/17 Last Active
          Po Box 5524                                                When was the debt incurred?           12/18
          Sioux Falls, SD 57117
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 2        Glen & Talaxe Lawson                                       Last 4 digits of account number                                                      $15,832.34
          Nonpriority Creditor's Name
          c/o Ryan Rapp & Underwood PLC                              When was the debt incurred?           2018
          3200 N. Central Ave., Ste. 2250
          Phoenix, AZ 85012
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment | Case No. CV2018-007802




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 21 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.2
 3        Jeffery Berlowitz                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          201 Alhambra Circle, 11th Floor                            When was the debt incurred?
          Miami, FL 33134
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 4        Jeffrey D. Guerriero                                       Last 4 digits of account number       2017                                           $11,453.40
          Nonpriority Creditor's Name
          Pro Source Sports and Ent.                                 When was the debt incurred?
          2200 Forsythe Avenue
          Monroe, LA 71201
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.2
 5        Kohls | Capital One                                        Last 4 digits of account number       8310                                             $1,624.00
          Nonpriority Creditor's Name
          Kohls Credit                                                                                     Opened 08/16 Last Active
          Po Box 3120                                                When was the debt incurred?           11/18
          Milwaukee, WI 53201
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 22 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.2      Linebarger Goggan Blair &
 6        Sampson, LLP                                               Last 4 digits of account number       4151                                               $100.00
          Nonpriority Creditor's Name
          18000 Studebaker Road, Ste. 700                            When was the debt incurred?           07/2018
          Cerritos, CA 90703
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Traffic Fines


 4.2
 7        Navient                                                    Last 4 digits of account number       4465                                             $8,705.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 01/15 Last Active
          Po Box 9000                                                When was the debt incurred?           12/18
          Wiles-Barr, PA 18773
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.2
 8        Northpointe Apartments | Homes                             Last 4 digits of account number       2230                                             $1,484.00
          Nonpriority Creditor's Name
          Pro Collect, Inc                                                                                 Opened 03/16 Last Active
          12170 N Abrams Road, Suite 100                             When was the debt incurred?           01/15
          Dallas, TX 75243
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Broken Lease




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 23 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.2
 9        Progressive Insurance                                      Last 4 digits of account number       0403                                               $101.00
          Nonpriority Creditor's Name
          6300 Wilson Mills Rd.                                      When was the debt incurred?           Opened 11/22/17
          Cleveland, OH 44143
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cancelled Policy


 4.3
 0        Progressive Leasing                                        Last 4 digits of account number       0419                                             Unknown
          Nonpriority Creditor's Name
          256 West Data Drive                                        When was the debt incurred?           04/2018
          Draper, UT 84020
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment Sales Contract


 4.3
 1        Sienna Springs Dental, PLLC                                Last 4 digits of account number       0186                                               $297.40
          Nonpriority Creditor's Name
          1355 South Higley Road, Ste. 120                           When was the debt incurred?           09/30/2018
          Gilbert, AZ 85296-4789
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 24 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.3
 2        Sprint Nextel                                              Last 4 digits of account number       1474                                             $1,450.00
          Nonpriority Creditor's Name
          Bankruptcy Department                                      When was the debt incurred?           Opened 05/16
          PO Box 7949
          Overland Park, KS 66207-0949
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.3
 3        Sprint Nextel                                              Last 4 digits of account number       4215                                               $679.00
          Nonpriority Creditor's Name
          Bankruptcy Department                                                                            Opened 11/05/14 Last Active
          PO Box 7949                                                When was the debt incurred?           09/12
          Overland Park, KS 66207-0949
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.3
 4        T-Mobile                                                   Last 4 digits of account number       3644                                               $694.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/18 Last Active
          PO Box 53410                                               When was the debt incurred?           01/18
          Bellevue, WA 98015
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 25 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.3
 5        Tucson Electric Power                                      Last 4 digits of account number       7698                                             $1,540.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/14 Last Active
          PO Box 711                                                 When was the debt incurred?           05/14
          Tucson, AZ 85702-0711
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.3
 6        University Of Phoenix                                      Last 4 digits of account number       3748                                             $3,827.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/11 Last Active
          1625 W Fountainhead Pkwy                                   When was the debt incurred?           02/12
          Tempe, AZ 85285
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unsecured


 4.3
 7        US Bank                                                    Last 4 digits of account number       0648                                               $800.00
          Nonpriority Creditor's Name
          Bankruptcy Department                                      When was the debt incurred?           12/2017
          PO Box 5229
          Cincinnati, OH 45201
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdrawn Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 26 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)         2:18-bk-15565

 4.3
 8        Verizon Wireless                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          500 Technology Dr., Suite 550                              When was the debt incurred?
          Weldon Springs, MO 63304
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.3
 9        Wells Fargo Bank                                           Last 4 digits of account number       0001                                           $18,906.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 11/11 Last Active
          Po Box 6429                                                When was the debt incurred?           11/30/18
          Greenville, SC 29606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.4
 0        Wells Fargo Bank                                           Last 4 digits of account number       4959                                             $1,947.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 12/10 Last Active
          Po Box 6429                                                When was the debt incurred?           9/23/13
          Greenville, SC 29606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                          Desc
                                                               Main Document    Page 27 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)          2:18-bk-15565

 4.4
 1         Wells Fargo Bank                                          Last 4 digits of account number       3199                                                       $400.00
           Nonpriority Creditor's Name
           P.O. Box 6995                                             When was the debt incurred?           12/2016
           Portland, OR 97228-6995
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdrawn Account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AFNI, Inc.                                                    Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1310 Martin Luther King Dr.                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 3517
 Bloomington, IL 61702-3517
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Caine & Weiner                                                Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 5010
 Woodland Hills, CA 91365
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Central Credit Services, LLC                                  Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 9550 Regency Square Blvd., Ste.                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 500A
 Jacksonville, FL 32225
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Protection Association                                 Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 302068
 Dallas, TX 75380
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Diversified Consultants, Inc.                                 Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 551268                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32255-1268
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Enhanced Recovery Company, LLC                                Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8014 Bayberry Rd.                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32256-7412
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ProSource Sports Management,                                  Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 16 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                  Desc
                                                               Main Document    Page 28 of 72
 Debtor 1 Paul Mich Jr Magloire
 Debtor 2 Aubrey Lynn Arrowwood                                                                          Case number (if known)          2:18-bk-15565

 LLC                                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 1011 North 9 St.
 Monroe, LA 71201
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RevSolve, Inc.                                                Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1395 N. Hayden Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85257
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Southwest Credit Systems                                      Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4120 International Parkway, Ste.                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 1100
 Carrollton, TX 75007
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Superior Court - Clerk of the Court                           Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 RE Case#: CV2018-007802                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 201 W. Jefferson
 Phoenix, AZ 85003
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                  120,386.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    58,964.82

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  179,350.82




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 17 of 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                  Desc
                                                               Main Document    Page 29 of 72
 Fill in this information to identify your case:

 Debtor 1                  Paul Mich Jr Magloire
                           First Name                         Middle Name            Last Name

 Debtor 2                  Aubrey Lynn Arrowwood
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number           2:18-bk-15565
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Conn's HomePlus                                                            Installment Sales Contract
               Attn: Bankruptcy
               Po Box 2358
               Beaumont, TX 77704

     2.2       Cox Communications                                                         Cable / Internet / Phone Service Contract
               PO Box 78071
               Phoenix, AZ 85062

     2.3       Donavan & Shirley Lennon                                                   Residential Lease Agreement
               PO Box 11234
               Chandler, AZ 85248

     2.4       Easy Pay | Duvera Collections                                              Installment Sales Contract
               Attention: Bankruptcy
               Po Box 2549
               Carlsbad, CA 92018

     2.5       Progressive Leasing                                                        Installment Sales Contract
               256 West Data Drive
               Draper, UT 84020

     2.6       Verizon Wireless                                                           Cell Phone Service Contract
               500 Technology Dr., Suite 550
               Weldon Springs, MO 63304




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

              Case 2:18-bk-15565-BKM                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                  Desc
                                                                 Main Document    Page 30 of 72
 Fill in this information to identify your case:

 Debtor 1                     Paul Mich Jr Magloire
                              First Name                            Middle Name        Last Name

 Debtor 2                     Aubrey Lynn Arrowwood
 (Spouse if, filing)          First Name                            Middle Name        Last Name


 United States Bankruptcy Court for the:                   DISTRICT OF ARIZONA

 Case number             2:18-bk-15565
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?           Arizona         . Fill in the name and current address of that person.
                         N/A - Spouses Filing Jointly
                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number               Street
                City                                        State                       ZIP Code




    3.2                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number               Street
                City                                        State                       ZIP Code




Official Form 106H                                                                 Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

              Case 2:18-bk-15565-BKM                                  Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                          Desc
                                                                      Main Document    Page 31 of 72
Fill in this information to identify your case:

Debtor 1                      Paul Mich Jr Magloire

Debtor 2                      Aubrey Lynn Arrowwood
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF ARIZONA

Case number               2:18-bk-15565                                                                 Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Liquor Manager                              Starbucks Barista
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Safeway                                     Safeway

       Occupation may include student        Employer's address
                                                                   20427 North 27th Ave.                       20427 North 27th Ave.
       or homemaker, if it applies.
                                                                   Phoenix, AZ 85027                           Phoenix, AZ 85027

                                             How long employed there?         5 months                                  8 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         1,927.55        $         1,110.24

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$         190.67

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      1,927.55               $   1,300.91




Official Form 106I                                               Schedule I: Your Income
             Case 2:18-bk-15565-BKM                   Doc 14 Filed  01/21/19 Entered 01/21/19 08:37:56                                    Desc page 1
                                                      Main Document        Page 32 of 72
Debtor 1     Paul Mich Jr Magloire
Debtor 2     Aubrey Lynn Arrowwood                                                                Case number (if known)    2:18-bk-15565


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      1,927.55       $         1,300.91

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        244.57       $           158.12
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $             0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $             0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $             0.00
      5e.    Insurance                                                                     5e.        $          0.00       $             0.00
      5f.    Domestic support obligations                                                  5f.        $          0.00       $             0.00
      5g.    Union dues                                                                    5g.        $          0.00       $             0.00
      5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $             0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            244.57       $           158.12
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,682.98       $        1,142.79
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $                0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $                0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
      8e. Social Security                                                                  8e.        $              0.00   $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              1,682.98 + $       1,142.79 = $            2,825.77
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.    $           2,825.77
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                            Schedule I: Your Income
            Case 2:18-bk-15565-BKM                 Doc 14 Filed  01/21/19 Entered 01/21/19 08:37:56                                          Desc page 2
                                                   Main Document        Page 33 of 72
Fill in this information to identify your case:

Debtor 1                 Paul Mich Jr Magloire                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                 Aubrey Lynn Arrowwood                                                                 A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA                                                        MM / DD / YYYY

Case number           2:18-bk-15565
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Son                                  2                   Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             847.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 2:18-bk-15565-BKM                        Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                            Desc
                                                      Main Document    Page 34 of 72
Debtor 1     Paul Mich Jr Magloire
Debtor 2     Aubrey Lynn Arrowwood                                                                     Case number (if known)      2:18-bk-15565

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 150.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  85.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 300.00
      6d. Other. Specify: Internet/ Cable                                                    6d. $                                                 130.00
7.    Food and housekeeping supplies                                                           7. $                                                550.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                250.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                 205.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 600.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  230.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  675.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  559.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Miscellaneous Expenses                                              21. +$                                                170.00
      Storage Unit                                                                                +$                                                75.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,876.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,876.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,825.77
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,876.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -2,050.23

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
       Case 2:18-bk-15565-BKM                          Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                               Desc
                                                       Main Document    Page 35 of 72
 Fill in this information to identify your case:

 Debtor 1                    Paul Mich Jr Magloire
                             First Name                     Middle Name             Last Name

 Debtor 2                    Aubrey Lynn Arrowwood
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number              2:18-bk-15565
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Paul Mich Jr Magloire                                                 X   /s/ Aubrey Lynn Arrowwood
              Paul Mich Jr Magloire                                                     Aubrey Lynn Arrowwood
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       January 2, 2019                                                Date    January 2, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




              Case 2:18-bk-15565-BKM                           Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                 Desc
                                                               Main Document    Page 36 of 72
 Fill in this information to identify your case:

 Debtor 1                  Paul Mich Jr Magloire
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Aubrey Lynn Arrowwood
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number           2:18-bk-15565
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        397 East Daniella Drive                                  From-To:                       Same as Debtor 1                                  Same as Debtor 1
        San Tan Valley, AZ 85140                                 01/2010 - 06/2017                                                             From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              Case 2:18-bk-15565-BKM                           Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                      Desc
                                                               Main Document    Page 37 of 72
 Debtor 1      Paul Mich Jr Magloire
 Debtor 2      Aubrey Lynn Arrowwood                                                                       Case number (if known)   2:18-bk-15565

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $10,505.00            Wages, commissions,              $10,414.83
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For last calendar year:                              Wages, commissions,                      $106,201.00            Wages, commissions,                      $0.00
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                         $4,138.00           Wages, commissions,                      $0.00
 (January 1 to December 31, 2016 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                       Desc
                                                               Main Document    Page 38 of 72
 Debtor 1      Paul Mich Jr Magloire
 Debtor 2      Aubrey Lynn Arrowwood                                                                       Case number (if known)    2:18-bk-15565

       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe
       Flagship Credit Acceptance                                3 Regular Monthly              $1,950.00          $29,074.00          Mortgage
       Po Box 965                                                Payments                                                              Car
       Chadds Ford, PA 19317
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Glen & Talaxe Lawson vs. Paul                             Civil                      Maricopa County Superior                    Pending
       Magloire & Aubrey Magloire                                                           Court                                       On appeal
       Arrowood                                                                             201 W. Jefferson St.
                                                                                                                                        Concluded
       CV2018-007802                                                                        Phoenix, AZ 85003


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Glen & Talaxe Lawson                                      Debtor's Wages                                               -                                  $0.00
       c/o Ryan Rapp & Underwood PLC
       3200 N. Central Ave., Ste. 2250                               Property was repossessed.
       Phoenix, AZ 85012                                             Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                        Desc
                                                               Main Document    Page 39 of 72
 Debtor 1      Paul Mich Jr Magloire
 Debtor 2      Aubrey Lynn Arrowwood                                                                       Case number (if known)    2:18-bk-15565

       Creditor Name and Address                                 Describe the Property                                        Date                      Value of the
                                                                                                                                                           property
                                                                 Explain what happened
       Glen & Talaxe Lawson                                      Debtor's Bank Account                                        03/2018                     $3,300.00
       c/o Ryan Rapp & Underwood PLC
       3200 N. Central Ave., Ste. 2250                               Property was repossessed.
       Phoenix, AZ 85012                                             Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                       Desc
                                                               Main Document    Page 40 of 72
 Debtor 1      Paul Mich Jr Magloire
 Debtor 2      Aubrey Lynn Arrowwood                                                                       Case number (if known)    2:18-bk-15565

 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       MoneySharp Credit Counseling Inc.                             Credit Counseling Course                                 11/20/2018                      $10.00
       1916 North Fairfield Avenue, Ste. 200
       Chicago, IL 60647
       www.MoneySharp.org


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                Amount of
       Address                                                       transferred                                              or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                       Desc
                                                               Main Document    Page 41 of 72
 Debtor 1      Paul Mich Jr Magloire
 Debtor 2      Aubrey Lynn Arrowwood                                                                        Case number (if known)   2:18-bk-15565

       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred
       First Convenience Bank                                    XXXX-                            Checking              2018                                    $0.00
       Attention: Correspondence                                                                  Savings
       PO Box 937
                                                                                                  Money Market
       Killeen, TX 76540-0937
                                                                                                  Brokerage
                                                                                                  Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

       Cubesmart                                                     N/A - Closed                           Household Goods                           No
                                                                                                                                                      Yes

       Life Storage                                                  N/A - Closed                           Household Goods                           No
                                                                                                                                                      Yes


 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                               Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                       Desc
                                                               Main Document    Page 42 of 72
 Debtor 1      Paul Mich Jr Magloire
 Debtor 2      Aubrey Lynn Arrowwood                                                                            Case number (if known)   2:18-bk-15565

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                           Desc
                                                               Main Document    Page 43 of 72
 Debtor 1      Paul Mich Jr Magloire
 Debtor 2      Aubrey Lynn Arrowwood                                                                       Case number (if known)   2:18-bk-15565

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Paul Mich Jr Magloire                                               /s/ Aubrey Lynn Arrowwood
 Paul Mich Jr Magloire                                                   Aubrey Lynn Arrowwood
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     January 2, 2019                                                Date     January 2, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                      Desc
                                                               Main Document    Page 44 of 72
 Fill in this information to identify your case:

 Debtor 1                  Paul Mich Jr Magloire
                           First Name                       Middle Name              Last Name

 Debtor 2                  Aubrey Lynn Arrowwood
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number            2:18-bk-15565
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Ally Financial                                       Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2014 BMW 328i 76K miles                                  Reaffirmation Agreement.
    property       - Kelley Blue Book Private Party                         Retain the property and [explain]:
    securing debt: Value in Good Condition



    Creditor's         Flagship Credit Acceptance                           Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2015 BMW X5 96K miles                                    Reaffirmation Agreement.
    property       - Kelley Blue Book Private Party                         Retain the property and [explain]:
    securing debt: Value in Good Condition

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




              Case 2:18-bk-15565-BKM                           Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                            Desc
                                                               Main Document    Page 45 of 72
 Debtor 1      Paul Mich Jr Magloire
 Debtor 2      Aubrey Lynn Arrowwood                                                                 Case number (if known)   2:18-bk-15565

 Lessor's name:               Conn's HomePlus                                                                                  No

                                                                                                                               Yes

 Description of leased        Installment Sales Contract
 Property:

 Lessor's name:               Cox Communications                                                                               No

                                                                                                                               Yes

 Description of leased        Cable / Internet / Phone Service Contract
 Property:

 Lessor's name:               Donavan & Shirley Lennon                                                                         No

                                                                                                                               Yes

 Description of leased        Residential Lease Agreement
 Property:

 Lessor's name:               Progressive Leasing                                                                              No

                                                                                                                               Yes

 Description of leased        Installment Sales Contract
 Property:

 Lessor's name:               Verizon Wireless                                                                                 No

                                                                                                                               Yes

 Description of leased        Cell Phone Service Contract
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Paul Mich Jr Magloire                                                    X /s/ Aubrey Lynn Arrowwood
       Paul Mich Jr Magloire                                                           Aubrey Lynn Arrowwood
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        January 2, 2019                                                  Date    January 2, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                    page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy




           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                Desc
                                                               Main Document    Page 46 of 72
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Paul Mich Jr Magloire
 Debtor 2              Aubrey Lynn Arrowwood                                                               1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            District of Arizona
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number           2:18-bk-15565
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                           742.41        $        2,768.07
  3. Alimony     and maintenance   payments.   Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $              0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $              0.00
  5. Net income from operating a business, profession, or farm
                                                                        Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                      0.00      $              0.00
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from rental or other real property             $    0.00 Copy here -> $                      0.00      $              0.00
                                                                                                       $                0.00      $              0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

              Case 2:18-bk-15565-BKM                           Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                           Desc
                                                               Main Document    Page 47 of 72
 Debtor 1     Paul Mich Jr Magloire
 Debtor 2     Aubrey Lynn Arrowwood                                                                      Case number (if known)    2:18-bk-15565


                                                                                                     Column A                      Column B
                                                                                                     Debtor 1                      Debtor 2 or
                                                                                                                                   non-filing spouse
  8. Unemployment compensation                                                                       $                  0.00       $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $                    0.00
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                         $                  0.00       $           0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                       $                  0.00       $           0.00
                                                                                                     $                  0.00       $           0.00
                  Total amounts from separate pages, if any.                                     +   $                  0.00       $           0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                $       742.41           +   $       2,768.07     =   $      3,510.48

                                                                                                                                                   Total current monthly
                                                                                                                                                   income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                                Copy line 11 here=>             $          3,510.48

              Multiply by 12 (the number of months in a year)                                                                                          x 12
       12b. The result is your annual income for this part of the form                                                                   12b. $          42,125.76

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  AZ

       Fill in the number of people in your household.                        3
       Fill in the median family income for your state and size of household.                                                            13.   $         69,284.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Paul Mich Jr Magloire                                              X /s/ Aubrey Lynn Arrowwood
                Paul Mich Jr Magloire                                                      Aubrey Lynn Arrowwood
                Signature of Debtor 1                                                      Signature of Debtor 2
        Date January 2, 2019                                                       Date January 2, 2019
             MM / DD / YYYY                                                             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.



Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                           Desc
                                                               Main Document    Page 48 of 72
 Debtor 1    Paul Mich Jr Magloire
 Debtor 2    Aubrey Lynn Arrowwood                                                                Case number (if known)   2:18-bk-15565


                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 06/01/2018 to 11/30/2018.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Enterprise Leasing Co.
Income by Month:
 6 Months Ago:                                    06/2018                 $3,000.00
 5 Months Ago:                                    07/2018                 $1,454.45
 4 Months Ago:                                    08/2018                     $0.00
 3 Months Ago:                                    09/2018                     $0.00
 2 Months Ago:                                    10/2018                     $0.00
 Last Month:                                      11/2018                     $0.00
                                 Average per month:                         $742.41




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                             Desc
                                                               Main Document    Page 49 of 72
 Debtor 1    Paul Mich Jr Magloire
 Debtor 2    Aubrey Lynn Arrowwood                                                                Case number (if known)   2:18-bk-15565

                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 06/01/2018 to 11/30/2018.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Safeway
Year-to-Date Income:
Starting Year-to-Date Income: $2,126.83 from check dated 5/31/2018 .
Ending Year-to-Date Income: $9,581.81 from check dated 11/29/2018 .
Income for six-month period (Ending-Starting): $7,454.98 .
Average Monthly Income: $1,242.50 .



Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Safeway
Year-to-Date Income:
Starting Year-to-Date Income: $0.00 from check dated 5/31/2018 .
Ending Year-to-Date Income: $9,153.41 from check dated 11/30/2018 .
Income for six-month period (Ending-Starting): $9,153.41 .
Average Monthly Income: $1,525.57 .




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                       page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                             Desc
                                                               Main Document    Page 50 of 72
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                    Desc
                                                               Main Document    Page 51 of 72
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                         Desc
                                                               Main Document    Page 52 of 72
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                        Desc
                                                               Main Document    Page 53 of 72
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                       Desc
                                                               Main Document    Page 54 of 72
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Arizona
             Paul Mich Jr Magloire
 In re       Aubrey Lynn Arrowwood                                                                            Case No.      2:18-bk-15565
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  2,561.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                  2,561.00

2.     $    0.00      of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                   Debtor                 Other (specify):

4.     The source of compensation to be paid to me is:

                   Debtor                 Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Exemption planning; preparation and filing of reaffirmation agreements and applications as needed; preparation
                 and filing of motions pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Negotiations with secured creditors to reduce to market value; representation of the debtors in any
               dischargeability actions, judicial lien avoidances, relief from stay actions or any other adversary proceeding.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 2, 2019                                                          /s/ K.Neeley/C.Dutkiewicz/D.Paulsen/N.VanVleet
     Date                                                                     K.Neeley/C.Dutkiewicz/D.Paulsen/N.VanVleet 25899 /
                                                                              Signature of Attorney
                                                                              Neeley Law Firm, PLC
                                                                              2250 E. Germann Rd., Suite 11
                                                                              Chandler, AZ 85286
                                                                              480.802.4647 Fax: 480.907.1648
                                                                              ECF@neeleylaw.com
                                                                              Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 2:18-bk-15565-BKM                             Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                             Desc
                                                               Main Document    Page 55 of 72
                                                               United States Bankruptcy Court
                                                                       District of Arizona
            Paul Mich Jr Magloire
 In re      Aubrey Lynn Arrowwood                                                                       Case No.      2:18-bk-15565
                                                                                Debtor(s)               Chapter       7

                                                                                                       Check if this is an
                                                                                                    Amended/Supplemental Mailing List
                                                                                                    (Include only newly added or
                                                                                                    changed creditors.)


                                                           MAILING LIST DECLARATION


            We, Paul Mich Jr Magloire and Aubrey Lynn Arrowwood , do hereby certify, under penalty of perjury, that the Master

Mailing List, consisting of 5 page(s), is complete, correct and consistent with the debtor(s)' Schedules.




 Date: January 2, 2019                                               /s/ Paul Mich Jr Magloire
                                                                     Paul Mich Jr Magloire
                                                                     Signature of Debtor

 Date: January 2, 2019                                               /s/ Aubrey Lynn Arrowwood
                                                                     Aubrey Lynn Arrowwood
                                                                     Signature of Debtor

 Date: January 2, 2019                                               /s/ K.Neeley/C.Dutkiewicz/D.Paulsen/N.VanVleet
                                                                     Signature of Attorney
                                                                     K.Neeley/C.Dutkiewicz/D.Paulsen/N.VanVleet 25899 /
                                                                     Neeley Law Firm, PLC
                                                                     2250 E. Germann Rd., Suite 11
                                                                     Chandler, AZ 85286
                                                                     480.802.4647 Fax: 480.907.1648




MML_Requirements_8-2018                                                                                                                    MML-3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                    Desc
                                                               Main Document    Page 56 of 72
                                                               United States Bankruptcy Court
                                                                            District of Arizona
            Paul Mich Jr Magloire
 In re      Aubrey Lynn Arrowwood                                                                                 Case No.   2:18-bk-15565
                                                                                      Debtor(s)                   Chapter    7



                              Declaration of Evidence of Employers' Payments Within 60 Days

                        Attached hereto are copies of all payment advices, pay stubs or other evidence of payment received by
                        the debtor from any employer within 60 days prior to the filing of the petition;

                        Debtor has received no payment advices, pay stubs or other evidence of payment from any employer
                        within 60 days prior to the filing of the petition; or

                        Debtor has received the following payments from employers within 60 days prior to the filing of the
                        petition:     .

            Debtor,        Paul Mich Jr Magloire              , declares the foregoing to be true and correct under penalty of perjury.



                        Attached hereto are copies of all payment advices, pay stubs or other evidence of payment received by
                        the debtor from any employer within 60 days prior to the filing of the petition;

                        Debtor has received no payment advices, pay stubs or other evidence of payment from any employer
                        within 60 days prior to the filing of the petition; or

                        Debtor has received the following payments from employers within 60 days prior to the filing of the
                        petition:     .

            Debtor, Aubrey Lynn Arrowwood                            , declares the foregoing to be true and correct under penalty of perjury.


 Date January 2, 2019                                                     Signature   /s/ Paul Mich Jr Magloire
                                                                                      Paul Mich Jr Magloire
                                                                                      Debtor


 Date January 2, 2019                                                     Signature   /s/ Aubrey Lynn Arrowwood
                                                                                      Aubrey Lynn Arrowwood
                                                                                      Joint Debtor

If attaching pay stubs or other payment advices, it is your responsibility to redact (black out) any social security numbers,
names of minor children, dates of birth or financial account numbers before attaching them to this document.




Local Form 1007-2 (08/18)                                                         Declaration of Evidence of Payments                             Page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

           Case 2:18-bk-15565-BKM                              Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                            Desc
                                                               Main Document    Page 57 of 72
Case 2:18-bk-15565-BKM   Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56   Desc
                         Main Document    Page 58 of 72
Case 2:18-bk-15565-BKM   Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56   Desc
                         Main Document    Page 59 of 72
Case 2:18-bk-15565-BKM   Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56   Desc
                         Main Document    Page 60 of 72
 Safeway Inc.                                          Pay Group:            017
 Employee Service Center (ESC)                         Pay Begin Date:       11/18/2018                                        Advice #:          171-7592630
 20427 N 27th Avenue                                   Pay End Date:         11/24/2018                                        Advice Date:       11/29/2018
 Phoenix, AZ 85027-3241

                                                                                                                              TAX DATA:                         Federal            AZ State
 Paul Magloire                             Employee ID:        6005931                                                        Tax Status:                       Married                N/A
 397 E Daniella Dr                         Department:         1549A303                                                       Allowances:                             1                   0
 San Tan Valley, AZ 85140                  Location:           1549A                                                          Addl. Allowances:
 XXX-XX-9331                               Job Title:          Liquor Manager
                                                                                                                              Addl. Percent:
                                           Pay Rate:           $17.350 Hourly
                                                                                                                              Addl. Amount:

                                                HOURS AND EARNINGS                                                                                        TAXES
                                                  ------------------ Current -------------------   ---------- YTD -------------
Description                                        Rate              Hours          Earnings       Hours           Earnings Description                               Current         YTD
Regular                                          17.349               17.37             301.36     475.32           7,033.03 Fed Withholdng                             26.68        412.96
Sunday Regular Hours                             17.351                7.90             137.07      94.49           1,405.61 Fed MED/EE                                  8.24        132.72
Holiday Worked                                   17.350                1.43              24.81        1.43              24.81 Fed OASDI/EE                              35.26        567.51
Overtime 1.5                                                                               0.00       1.42              28.94 AZ Withholdng                             15.36        247.14
Total Hours Worked                                                    26.70                        572.66                       AZ Tax Percent 02.70                     0.00          0.00
Holiday Worked Premium                            1.000                1.43                1.43       1.43                1.43
Holiday                                          17.350                6.00             104.10        6.00             104.10
First Shift Premium                                                                        0.00     12.61                 3.16
Retro Adjustment                                                                           0.00                        552.33


TOTAL:                                                                                   568.77                      9,153.41 TOTAL                                       85.54    1,360.33

                 BEFORE-TAX DEDUCTIONS                                           AFTER-TAX DEDUCTIONS                                         EMPLOYER PAID BENEFITS
 Description                    Current                 YTD Description                         Current                 YTD Description                        Current                YTD
                                                            Garnishment                           120.81               215.14




 TOTAL                                   0.00            0.00 TOTAL                                     120.81         215.14 *TAXABLE
                         TOTAL GROSS PAY         FED TAXABLE GROSS PAY                    TOTAL TAX DEDUCTIONS           TOTAL OTHER DEDUCTIONS                                   NET PAY
Current                             568.77                        568.77                                   85.54                           120.81                                    362.42
YTD                               9,153.41                      9,153.41                                1,360.33                           215.14                                  7,577.94
                      LEAVE BALANCES                                                                                    NET PAY DISTRIBUTION
 Float Holiday                   0.00   Days                              Payment Type                           Account Type       Account Number                                 Amount
 SICK                            0.00   Hours                             Advice #7592630                        Checking           XXXXX3580                                       362.42
 Vac - Prorata                   1.83   Days
 Vac - Current                   0.00   Days
                                                                          TOTAL:                                                                                                     362.42



Employer: Safeway Inc., 11555 Dublin Canyon Road, Pleasanton, California 94588. ESC Phone: 888-255-2269




                 Case 2:18-bk-15565-BKM                         Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                     Desc
                                                                Main Document    Page 61 of 72
 Safeway Inc.                                          Pay Group:            017
 Employee Service Center (ESC)                         Pay Begin Date:       11/11/2018                                       Advice #:           171-7584465
 20427 N 27th Avenue                                   Pay End Date:         11/17/2018                                       Advice Date:        11/21/2018
 Phoenix, AZ 85027-3241

                                                                                                                              TAX DATA:                         Federal            AZ State
 Paul Magloire                             Employee ID:        6005931                                                        Tax Status:                       Married                N/A
 397 E Daniella Dr                         Department:         1549A303                                                       Allowances:                             1                   0
 San Tan Valley, AZ 85140                  Location:           1549A                                                          Addl. Allowances:
 XXX-XX-9331                               Job Title:          Liquor Manager
                                                                                                                              Addl. Percent:
                                           Pay Rate:           $17.350 Hourly
                                                                                                                              Addl. Amount:

                                                HOURS AND EARNINGS                                                                                        TAXES
                                                  ------------------ Current -------------------   ---------- YTD -------------
Description                                        Rate              Hours          Earnings       Hours           Earnings Description                               Current         YTD
Regular                                          17.350               21.32             369.90     457.95           6,731.67 Fed Withholdng                             13.39        386.28
Sunday Regular Hours                             17.350                3.80              65.93      86.59           1,268.54 Fed MED/EE                                  6.32        124.48
Overtime 1.5                                                                               0.00       1.42              28.94 Fed OASDI/EE                              27.02        532.25
Total Hours Worked                                                    25.12                        545.96                       AZ Withholdng                           11.77        231.78
First Shift Premium                                                                        0.00     12.61                 3.16 AZ Tax Percent 02.70                      0.00          0.00
Retro Adjustment                                                                           0.00                        552.33




TOTAL:                                                                                   435.83                      8,584.64 TOTAL                                       58.50    1,274.79

                 BEFORE-TAX DEDUCTIONS                                           AFTER-TAX DEDUCTIONS                                        EMPLOYER PAID BENEFITS
 Description                    Current                 YTD Description                         Current                 YTD Description                       Current                 YTD
                                                            Garnishment                           94.33                 94.33




 TOTAL                                   0.00            0.00 TOTAL                                      94.33          94.33 *TAXABLE
                         TOTAL GROSS PAY         FED TAXABLE GROSS PAY                    TOTAL TAX DEDUCTIONS           TOTAL OTHER DEDUCTIONS                                   NET PAY
Current                             435.83                        435.83                                   58.50                            94.33                                    283.00
YTD                               8,584.64                      8,584.64                                1,274.79                            94.33                                  7,215.52
                       LEAVE BALANCES                                                                                   NET PAY DISTRIBUTION
 Float Holiday                   0.00   Days                              Payment Type                           Account Type       Account Number                                 Amount
 SICK                            0.00   Hours                             Advice #7584465                        Checking           XXXXX3580                                       283.00
 Vac - Prorata                   1.73   Days
 Vac - Current                   0.00   Days
                                                                          TOTAL:                                                                                                     283.00



Employer: Safeway Inc., 11555 Dublin Canyon Road, Pleasanton, California 94588. ESC Phone: 888-255-2269




                 Case 2:18-bk-15565-BKM                         Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                     Desc
                                                                Main Document    Page 62 of 72
 Safeway Inc.                                          Pay Group:            017
 Employee Service Center (ESC)                         Pay Begin Date:       11/04/2018                                       Advice #:           171-7576302
 20427 N 27th Avenue                                   Pay End Date:         11/10/2018                                       Advice Date:        11/15/2018
 Phoenix, AZ 85027-3241

                                                                                                                              TAX DATA:                         Federal            AZ State
 Paul Magloire                             Employee ID:        6005931                                                        Tax Status:                       Married                N/A
 397 E Daniella Dr                         Department:         1549A303                                                       Allowances:                             1                   0
 San Tan Valley, AZ 85140                  Location:           1549A                                                          Addl. Allowances:
 XXX-XX-9331                               Job Title:          Liquor Manager
                                                                                                                              Addl. Percent:
                                           Pay Rate:           $17.350 Hourly
                                                                                                                              Addl. Amount:

                                                HOURS AND EARNINGS                                                                                        TAXES
                                                  ------------------ Current -------------------   ---------- YTD -------------
Description                                        Rate              Hours          Earnings       Hours           Earnings Description                               Current         YTD
Regular                                          17.350               23.45             406.86     436.63           6,361.77 Fed Withholdng                             20.90        372.89
Sunday Regular Hours                             17.350                6.00             104.10      82.79           1,202.61 Fed MED/EE                                  7.41        118.16
Overtime 1.5                                                                               0.00       1.42              28.94 Fed OASDI/EE                              31.68        505.23
Total Hours Worked                                                    29.45                        520.84                       AZ Withholdng                           13.80        220.01
First Shift Premium                                                                        0.00     12.61                 3.16 AZ Tax Percent 02.70                      0.00          0.00
Retro Adjustment                                                                           0.00                        552.33




TOTAL:                                                                                   510.96                      8,148.81 TOTAL                                       73.79    1,216.29

                 BEFORE-TAX DEDUCTIONS                                           AFTER-TAX DEDUCTIONS                                        EMPLOYER PAID BENEFITS
 Description                    Current                 YTD Description                         Current                 YTD Description                       Current                 YTD




 TOTAL                                   0.00            0.00 TOTAL                                       0.00           0.00 *TAXABLE
                         TOTAL GROSS PAY         FED TAXABLE GROSS PAY                    TOTAL TAX DEDUCTIONS           TOTAL OTHER DEDUCTIONS                                   NET PAY
Current                             510.96                        510.96                                   73.79                            0.00                                     437.17
YTD                               8,148.81                      8,148.81                                1,216.29                            0.00                                   6,932.52
                       LEAVE BALANCES                                                                                   NET PAY DISTRIBUTION
 Float Holiday                   0.00   Days                              Payment Type                           Account Type       Account Number                                 Amount
 SICK                            0.00   Hours                             Advice #7576302                        Checking           XXXXX3580                                       437.17
 Vac - Prorata                   1.63   Days
 Vac - Current                   0.00   Days
                                                                          TOTAL:                                                                                                     437.17



Employer: Safeway Inc., 11555 Dublin Canyon Road, Pleasanton, California 94588. ESC Phone: 888-255-2269




                 Case 2:18-bk-15565-BKM                         Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                     Desc
                                                                Main Document    Page 63 of 72
 Safeway Inc.                                          Pay Group:            017
 Employee Service Center (ESC)                         Pay Begin Date:       10/28/2018                                       Advice #:           171-7568187
 20427 N 27th Avenue                                   Pay End Date:         11/03/2018                                       Advice Date:        11/08/2018
 Phoenix, AZ 85027-3241

                                                                                                                              TAX DATA:                         Federal            AZ State
 Paul Magloire                             Employee ID:        6005931                                                        Tax Status:                       Married                N/A
 397 E Daniella Dr                         Department:         1549A303                                                       Allowances:                             1                   0
 San Tan Valley, AZ 85140                  Location:           1549A                                                          Addl. Allowances:
 XXX-XX-9331                               Job Title:          Liquor Manager
                                                                                                                              Addl. Percent:
                                           Pay Rate:           $17.350 Hourly
                                                                                                                              Addl. Amount:

                                                HOURS AND EARNINGS                                                                                        TAXES
                                                  ------------------ Current -------------------   ---------- YTD -------------
Description                                        Rate              Hours          Earnings       Hours           Earnings Description                               Current         YTD
Regular                                          17.350               24.15             419.00     413.18           5,954.91 Fed Withholdng                             17.12        351.99
Sunday Regular Hours                             17.349                3.12              54.13      76.79           1,098.51 Fed MED/EE                                  6.86        110.75
Overtime 1.5                                                                               0.00       1.42              28.94 Fed OASDI/EE                              29.34        473.55
Total Hours Worked                                                    27.27                        491.39                       AZ Withholdng                           12.77        206.21
First Shift Premium                                                                        0.00     12.61                 3.16 AZ Tax Percent 02.70                      0.00          0.00
Retro Adjustment                                                                           0.00                        552.33




TOTAL:                                                                                   473.13                      7,637.85 TOTAL                                       66.09    1,142.50

                 BEFORE-TAX DEDUCTIONS                                           AFTER-TAX DEDUCTIONS                                        EMPLOYER PAID BENEFITS
 Description                    Current                 YTD Description                         Current                 YTD Description                       Current                 YTD




 TOTAL                                   0.00            0.00 TOTAL                                       0.00           0.00 *TAXABLE
                         TOTAL GROSS PAY         FED TAXABLE GROSS PAY                    TOTAL TAX DEDUCTIONS           TOTAL OTHER DEDUCTIONS                                   NET PAY
Current                             473.13                        473.13                                   66.09                            0.00                                     407.04
YTD                               7,637.85                      7,637.85                                1,142.50                            0.00                                   6,495.35
                       LEAVE BALANCES                                                                                   NET PAY DISTRIBUTION
 Float Holiday                   0.00   Days                              Payment Type                           Account Type       Account Number                                 Amount
 SICK                            0.00   Hours                             Advice #7568187                        Checking           XXXXX3580                                       407.04
 Vac - Prorata                   1.54   Days
 Vac - Current                   0.00   Days
                                                                          TOTAL:                                                                                                     407.04



Employer: Safeway Inc., 11555 Dublin Canyon Road, Pleasanton, California 94588. ESC Phone: 888-255-2269




                 Case 2:18-bk-15565-BKM                         Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                     Desc
                                                                Main Document    Page 64 of 72
Case 2:18-bk-15565-BKM   Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56   Desc
                         Main Document    Page 65 of 72
Case 2:18-bk-15565-BKM   Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56   Desc
                         Main Document    Page 66 of 72
Case 2:18-bk-15565-BKM   Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56   Desc
                         Main Document    Page 67 of 72
 Safeway Inc.                                          Pay Group:            017
 Employee Service Center (ESC)                         Pay Begin Date:       11/18/2018                                       Advice #:           171-7592325
 20427 N 27th Avenue                                   Pay End Date:         11/24/2018                                       Advice Date:        11/29/2018
 Phoenix, AZ 85027-3241

                                                                                                                              TAX DATA:                         Federal            AZ State
 Aubrey Lynn Arrowood                      Employee ID:        9593387                                                        Tax Status:                        Single                N/A
 397 E Daniella Dr                         Department:         1491A328                                                       Allowances:                             1                   0
 San Tan Valley, AZ 85140                  Location:           1491A                                                          Addl. Allowances:
 XXX-XX-0760                               Job Title:          General Clerk - Retail
                                                                                                                              Addl. Percent:
                                           Pay Rate:           $14.150 Hourly
                                                                                                                              Addl. Amount:

                                                HOURS AND EARNINGS                                                                                        TAXES
                                                  ------------------ Current -------------------   ---------- YTD -------------
Description                                        Rate              Hours          Earnings       Hours           Earnings Description                               Current         YTD
Regular                                          14.150               13.62             192.72     659.33           9,154.21 Fed Withholdng                             20.31        501.46
Sunday Regular Hours                             14.151                7.17             101.46      26.25              365.72 Fed MED/EE                                 5.09        138.94
Overtime 1.5                                                                               0.00       0.25                5.19 Fed OASDI/EE                             21.75        594.07
Total Hours Worked                                                    20.79                        685.83                       AZ Withholdng                            2.81         76.68
Holiday                                          14.150                4.00              56.60        4.00              56.60 AZ Tax Percent 00.80                       0.00          0.00
First Shift Premium                                                                        0.00       0.35                0.09




TOTAL:                                                                                   350.78                      9,581.81 TOTAL                                       49.96    1,311.15

                 BEFORE-TAX DEDUCTIONS                                           AFTER-TAX DEDUCTIONS                                        EMPLOYER PAID BENEFITS
 Description                    Current                 YTD Description                         Current                 YTD Description                       Current                 YTD




 TOTAL                                   0.00            0.00 TOTAL                                       0.00           0.00 *TAXABLE
                         TOTAL GROSS PAY         FED TAXABLE GROSS PAY                    TOTAL TAX DEDUCTIONS           TOTAL OTHER DEDUCTIONS                                   NET PAY
Current                             350.78                        350.78                                   49.96                            0.00                                     300.82
YTD                               9,581.81                      9,581.81                                1,311.15                            0.00                                   8,270.66
                       LEAVE BALANCES                                                                                   NET PAY DISTRIBUTION
 Float Holiday                   0.00   Days                              Payment Type                           Account Type       Account Number                                 Amount
 SICK                            0.00   Hours                             Advice #7592325                        Checking           XXXXX3580                                       300.82
 Vac - Prorata                   2.98   Days
 Vac - Current                   0.00   Days
                                                                          TOTAL:                                                                                                     300.82



Employer: Safeway Inc., 11555 Dublin Canyon Road, Pleasanton, California 94588. ESC Phone: 888-255-2269




                 Case 2:18-bk-15565-BKM                         Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                     Desc
                                                                Main Document    Page 68 of 72
 Safeway Inc.                                          Pay Group:            017
 Employee Service Center (ESC)                         Pay Begin Date:       11/11/2018                                       Advice #:           171-7584163
 20427 N 27th Avenue                                   Pay End Date:         11/17/2018                                       Advice Date:        11/21/2018
 Phoenix, AZ 85027-3241

                                                                                                                              TAX DATA:                         Federal            AZ State
 Aubrey Lynn Arrowood                      Employee ID:        9593387                                                        Tax Status:                        Single                N/A
 397 E Daniella Dr                         Department:         1491A328                                                       Allowances:                             1                   0
 San Tan Valley, AZ 85140                  Location:           1491A                                                          Addl. Allowances:
 XXX-XX-0760                               Job Title:          General Clerk - Retail
                                                                                                                              Addl. Percent:
                                           Pay Rate:           $14.150 Hourly
                                                                                                                              Addl. Amount:

                                                HOURS AND EARNINGS                                                                                        TAXES
                                                  ------------------ Current -------------------   ---------- YTD -------------
Description                                        Rate              Hours          Earnings       Hours           Earnings Description                               Current         YTD
Regular                                          14.150               20.15             285.12     645.71           8,961.49 Fed Withholdng                             13.42        481.15
Sunday Regular Hours                                                                       0.00     19.08              264.26 Fed MED/EE                                 4.13        133.85
Overtime 1.5                                                                               0.00       0.25                5.19 Fed OASDI/EE                             17.67        572.32
Total Hours Worked                                                    20.15                        665.04                       AZ Withholdng                            2.28         73.87
First Shift Premium                                                                        0.00       0.35                0.09 AZ Tax Percent 00.80                      0.00          0.00




TOTAL:                                                                                   285.12                      9,231.03 TOTAL                                       37.50    1,261.19

                 BEFORE-TAX DEDUCTIONS                                           AFTER-TAX DEDUCTIONS                                        EMPLOYER PAID BENEFITS
 Description                    Current                 YTD Description                         Current                 YTD Description                       Current                 YTD




 TOTAL                                   0.00            0.00 TOTAL                                       0.00           0.00 *TAXABLE
                         TOTAL GROSS PAY         FED TAXABLE GROSS PAY                    TOTAL TAX DEDUCTIONS           TOTAL OTHER DEDUCTIONS                                   NET PAY
Current                             285.12                        285.12                                   37.50                            0.00                                     247.62
YTD                               9,231.03                      9,231.03                                1,261.19                            0.00                                   7,969.84
                       LEAVE BALANCES                                                                                   NET PAY DISTRIBUTION
 Float Holiday                   0.00   Days                              Payment Type                           Account Type       Account Number                                 Amount
 SICK                            0.00   Hours                             Advice #7584163                        Checking           XXXXX3580                                       247.62
 Vac - Prorata                   2.88   Days
 Vac - Current                   0.00   Days
                                                                          TOTAL:                                                                                                     247.62



Employer: Safeway Inc., 11555 Dublin Canyon Road, Pleasanton, California 94588. ESC Phone: 888-255-2269




                 Case 2:18-bk-15565-BKM                         Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                     Desc
                                                                Main Document    Page 69 of 72
 Safeway Inc.                                          Pay Group:            017
 Employee Service Center (ESC)                         Pay Begin Date:       11/04/2018                                       Advice #:           171-7576006
 20427 N 27th Avenue                                   Pay End Date:         11/10/2018                                       Advice Date:        11/15/2018
 Phoenix, AZ 85027-3241

                                                                                                                              TAX DATA:                         Federal            AZ State
 Aubrey Lynn Arrowood                      Employee ID:        9593387                                                        Tax Status:                        Single                N/A
 397 E Daniella Dr                         Department:         1491A328                                                       Allowances:                             1                   0
 San Tan Valley, AZ 85140                  Location:           1491A                                                          Addl. Allowances:
 XXX-XX-0760                               Job Title:          General Clerk - Retail
                                                                                                                              Addl. Percent:
                                           Pay Rate:           $14.150 Hourly
                                                                                                                              Addl. Amount:

                                                HOURS AND EARNINGS                                                                                        TAXES
                                                  ------------------ Current -------------------   ---------- YTD -------------
Description                                        Rate              Hours          Earnings       Hours           Earnings Description                               Current         YTD
Regular                                          14.150               21.05             297.86     625.56           8,676.37 Fed Withholdng                             14.69        467.73
Sunday Regular Hours                                                                       0.00     19.08              264.26 Fed MED/EE                                 4.32        129.72
Overtime 1.5                                                                               0.00       0.25                5.19 Fed OASDI/EE                             18.47        554.65
Total Hours Worked                                                    21.05                        644.89                       AZ Withholdng                            2.38         71.59
First Shift Premium                                                                        0.00       0.35                0.09 AZ Tax Percent 00.80                      0.00          0.00




TOTAL:                                                                                   297.86                      8,945.91 TOTAL                                       39.86    1,223.69

                 BEFORE-TAX DEDUCTIONS                                           AFTER-TAX DEDUCTIONS                                        EMPLOYER PAID BENEFITS
 Description                    Current                 YTD Description                         Current                 YTD Description                       Current                 YTD




 TOTAL                                   0.00            0.00 TOTAL                                       0.00           0.00 *TAXABLE
                         TOTAL GROSS PAY         FED TAXABLE GROSS PAY                    TOTAL TAX DEDUCTIONS           TOTAL OTHER DEDUCTIONS                                   NET PAY
Current                             297.86                        297.86                                   39.86                            0.00                                     258.00
YTD                               8,945.91                      8,945.91                                1,223.69                            0.00                                   7,722.22
                       LEAVE BALANCES                                                                                   NET PAY DISTRIBUTION
 Float Holiday                   0.00   Days                              Payment Type                           Account Type       Account Number                                 Amount
 SICK                            0.00   Hours                             Advice #7576006                        Checking           XXXXX3580                                       258.00
 Vac - Prorata                   2.79   Days
 Vac - Current                   0.00   Days
                                                                          TOTAL:                                                                                                     258.00



Employer: Safeway Inc., 11555 Dublin Canyon Road, Pleasanton, California 94588. ESC Phone: 888-255-2269




                 Case 2:18-bk-15565-BKM                         Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                     Desc
                                                                Main Document    Page 70 of 72
 Safeway Inc.                                          Pay Group:            017
 Employee Service Center (ESC)                         Pay Begin Date:       10/28/2018                                       Advice #:           171-7567884
 20427 N 27th Avenue                                   Pay End Date:         11/03/2018                                       Advice Date:        11/08/2018
 Phoenix, AZ 85027-3241

                                                                                                                              TAX DATA:                         Federal            AZ State
 Aubrey Lynn Arrowood                      Employee ID:        9593387                                                        Tax Status:                        Single                N/A
 397 E Daniella Dr                         Department:         1491A328                                                       Allowances:                             1                   0
 San Tan Valley, AZ 85140                  Location:           1491A                                                          Addl. Allowances:
 XXX-XX-0760                               Job Title:          General Clerk - Retail
                                                                                                                              Addl. Percent:
                                           Pay Rate:           $14.150 Hourly
                                                                                                                              Addl. Amount:

                                                HOURS AND EARNINGS                                                                                        TAXES
                                                  ------------------ Current -------------------   ---------- YTD -------------
Description                                        Rate              Hours          Earnings       Hours           Earnings Description                               Current         YTD
Regular                                          14.150               20.02             283.29     604.51           8,378.51 Fed Withholdng                             13.23        453.04
Sunday Regular Hours                                                                       0.00     19.08              264.26 Fed MED/EE                                 4.11        125.40
Overtime 1.5                                                                               0.00       0.25                5.19 Fed OASDI/EE                             17.56        536.18
Total Hours Worked                                                    20.02                        623.84                       AZ Withholdng                            2.27         69.21
First Shift Premium                                                                        0.00       0.35                0.09 AZ Tax Percent 00.80                      0.00          0.00




TOTAL:                                                                                   283.29                      8,648.05 TOTAL                                       37.17    1,183.83

                 BEFORE-TAX DEDUCTIONS                                           AFTER-TAX DEDUCTIONS                                        EMPLOYER PAID BENEFITS
 Description                    Current                 YTD Description                         Current                 YTD Description                       Current                 YTD




 TOTAL                                   0.00            0.00 TOTAL                                       0.00           0.00 *TAXABLE
                         TOTAL GROSS PAY         FED TAXABLE GROSS PAY                    TOTAL TAX DEDUCTIONS           TOTAL OTHER DEDUCTIONS                                   NET PAY
Current                             283.29                        283.29                                   37.17                            0.00                                     246.12
YTD                               8,648.05                      8,648.05                                1,183.83                            0.00                                   7,464.22
                       LEAVE BALANCES                                                                                   NET PAY DISTRIBUTION
 Float Holiday                   0.00   Days                              Payment Type                           Account Type       Account Number                                 Amount
 SICK                            0.00   Hours                             Advice #7567884                        Checking           XXXXX3580                                       246.12
 Vac - Prorata                   2.69   Days
 Vac - Current                   0.00   Days
                                                                          TOTAL:                                                                                                     246.12



Employer: Safeway Inc., 11555 Dublin Canyon Road, Pleasanton, California 94588. ESC Phone: 888-255-2269




                 Case 2:18-bk-15565-BKM                         Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                     Desc
                                                                Main Document    Page 71 of 72
 Safeway Inc.                                          Pay Group:            017
 Employee Service Center (ESC)                         Pay Begin Date:       10/21/2018                                       Advice #:           171-7559829
 20427 N 27th Avenue                                   Pay End Date:         10/27/2018                                       Advice Date:        11/01/2018
 Phoenix, AZ 85027-3241

                                                                                                                              TAX DATA:                         Federal            AZ State
 Aubrey Lynn Arrowood                      Employee ID:        9593387                                                        Tax Status:                        Single                N/A
 397 E Daniella Dr                         Department:         1491A328                                                       Allowances:                             1                   0
 San Tan Valley, AZ 85140                  Location:           1491A                                                          Addl. Allowances:
 XXX-XX-0760                               Job Title:          General Clerk - Retail
                                                                                                                              Addl. Percent:
                                           Pay Rate:           $13.850 Hourly
                                                                                                                              Addl. Amount:

                                                HOURS AND EARNINGS                                                                                        TAXES
                                                  ------------------ Current -------------------   ---------- YTD -------------
Description                                        Rate              Hours          Earnings       Hours           Earnings Description                               Current         YTD
Regular                                          13.850               20.83             288.49     584.49           8,095.22 Fed Withholdng                             13.75        439.81
Sunday Regular Hours                                                                       0.00     19.08              264.26 Fed MED/EE                                 4.18        121.29
Overtime 1.5                                                                               0.00       0.25                5.19 Fed OASDI/EE                             17.89        518.62
Total Hours Worked                                                    20.83                        603.82                       AZ Withholdng                            2.31         66.94
First Shift Premium                                                                        0.00       0.35                0.09 AZ Tax Percent 00.80                      0.00          0.00




TOTAL:                                                                                   288.49                      8,364.76 TOTAL                                       38.13    1,146.66

                 BEFORE-TAX DEDUCTIONS                                           AFTER-TAX DEDUCTIONS                                        EMPLOYER PAID BENEFITS
 Description                    Current                 YTD Description                         Current                 YTD Description                       Current                 YTD




 TOTAL                                   0.00            0.00 TOTAL                                       0.00           0.00 *TAXABLE
                         TOTAL GROSS PAY         FED TAXABLE GROSS PAY                    TOTAL TAX DEDUCTIONS           TOTAL OTHER DEDUCTIONS                                   NET PAY
Current                             288.49                        288.49                                   38.13                            0.00                                     250.36
YTD                               8,364.76                      8,364.76                                1,146.66                            0.00                                   7,218.10
                       LEAVE BALANCES                                                                                   NET PAY DISTRIBUTION
 Float Holiday                   0.00   Days                              Payment Type                           Account Type       Account Number                                 Amount
 SICK                            0.00   Hours                             Advice #7559829                        Checking           XXXXX3580                                       250.36
 Vac - Prorata                   2.60   Days
 Vac - Current                   0.00   Days
                                                                          TOTAL:                                                                                                     250.36



Employer: Safeway Inc., 11555 Dublin Canyon Road, Pleasanton, California 94588. ESC Phone: 888-255-2269




                 Case 2:18-bk-15565-BKM                         Doc 14 Filed 01/21/19 Entered 01/21/19 08:37:56                                                     Desc
                                                                Main Document    Page 72 of 72
